Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 is being acknowledged and considered by the examiner.
Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,651,283 in view of Chang et al. (U.S. Pat. App. Pub. No. 2011/0220990).  

 Regarding claims 1, 9, forming a trench in one or more dielectric layers over a substrate; depositing a gate dielectric layer on a bottom, a first sidewall, and a second sidewall of the trench; depositing a metal layer over the gate dielectric layer; depositing a protection layer over the metal layer, wherein the protection layer has an uneven thickness; and applying an etch-back process to the protection layer and the metal layer, wherein as a result of applying the etch-back process, a portion of the metal layer has been removed and at least a portion of the protection layer remains at the bottom of the trench (claim 1 of Pat. 10,651,283, column 6, lines 21-33); 
Regarding claim 2, further comprising removing the protection layer after applying the etch-back process (claim 1 of Pat. 10,651,283, column 6, line 34); 
Regarding claim 3, wherein after applying the etch-back process, a corner portion between the metal layer along a first sidewall of the trench and the metal layer along a bottom of the trench has a step (claim 3 of Pat. 10,651,283, column 6, lines 37-41); 
Regarding claim 4, wherein the corner portion further comprises a ramp between the step and the metal layer along the first sidewall of the trench (claim 5 of Pat. 10,651,283, column 6, lines 45-47); 

Regarding claim 6, wherein an upper portion of the protection layer formed along a sidewall of the trench is thicker than a lower portion of the protection layer formed along the sidewall of the trench (claim 3 of Pat. 10,651,283, column 6, lines 37-41); 
Regarding claim 7, further comprising, prior to forming the gate dielectric layer, forming a silicon oxide layer along the bottom of the trench (claim 7 of Pat. 10,651,283, column 6, lines 54-57); 
Regarding claim 8, wherein the gate dielectric layer comprises a high-k dielectric layer (claim 6 of Pat. 10,651,283, column 6, lines 51-53); 
Regarding claim 10, before etching the protection layer and the first metal layer, the first metal layer along a first sidewall of the trench has a thickness of about 20 angstrom; and after etching the protection layer and the first metal layer, the first metal layer along the first sidewall of the trench has a thickness of about 10 angstrom (claim 9 of Pat. 10,651,283, column 7, lines 8-16); 
Regarding claim 12, further comprising, after etching, removing the protection layer (claim 8 of Pat. 10,651,283, column 7, lines 6-7); 
Regarding claim 13, wherein, after removing the protection layer, a surface of the first metal layer in a comer region of the trench comprises a step (claim 13 of Pat. 10,651,283, column 7, lines 30-37); 

Regarding claim 15, depositing a gate dielectric layer on a bottom and along sidewalls ; depositing a metal layer over the gate dielectric layer in the first trench and the second trench; depositing a protection layer over the metal layer in the first trench and the second trench; and applying an etch-back process to the protection layer and the metal layer in the first trench and the second trench, wherein as a result of applying the etch-back process, a portion of the metal layer has been removed along sidewalls of the first trench and the second trench, wherein a thickness of the metal layer along sidewalls of the first trench is less than a thickness of the metal layer along sidewalls of the second trench, wherein at least a portion of the protection layer remains at the bottom of the first trench and the second trench after the etch-back process (claim 14 of Pat. 10,651,283, column 8, lines 5-18); 
Regarding claim 16, further comprising, after applying the etch-back process: removing the protection layer from the first trench and the second trench, wherein after removing the protection layer from the first trench and the second trench, the metal layer in each of the first trench and the second trench comprises a metal sidewall, a metal bottom, a corner portion between the metal sidewall and the metal bottom, wherein the comer portion comprises a step and a non-vertical slope (claim 13 of Pat. 10,651,283, column 7, lines 30-37).
(15)… a first trench (1104) and a second trench (1102), a width of the first trench being less than a width of the second trench (see Figures 11AA’, 12AA’, 13AA’, 14AA’); (17) wherein a height of the step in the first trench (1104) is less than a height of the step in the second trench (1102) (see Figures 11AA’, 12AA’, 13AA’, 14AA’); (18) further comprising forming a silicon oxide layer along a bottom of the first trench, wherein depositing the gate dielectric layer comprises depositing the gate dielectric layer on the silicon oxide layer (see Figures 11AA’, 12AA’, 13AA’, 14AA’). 
Lim and Chang are both analogous art because both are directed to a semiconductor devices including a trench structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Chang into Lim because they are from the same field of endeavor. Even through, Lim and chang do 
For these reasons, claim 1-20 are seen as obvious variations of the patented claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        May 08, 2021